FRIENDLY, Circuit Judge
(concurring) :
This court’s responsibility here is limited. We are not, as Chief Judge Lum-bard’s dissent seems to assume, writing on what is largely a clean slate, but rather on one already well covered by our superiors. Our duty as an inferior federal court is to apply, as best we can, the standards the Supreme Court has decreed with regard to obscenity. That task, to be sure, is not altogether easy in light of the divergence of views within the Court and the consequent multiplicity of opinions; a scholarly article has deduced from the spate of decisions in 1966 no less than “five separate and contradictory tests.” Magrath, The Obscenity Cases: Grapes of Roth, 1966 Sup. Court Rev. 7, 56-57.1
If the governing rule were still what Mr. Justice Brennan stated in Roth v. United States, 354 U.S. 476, 489, 77 S.Ct. 1304, 1 L.Ed.2d 1498 (1957), namely, “whether to the average person, applying contemporary community standards, the dominant theme of the material taken as a whole appeals to prurient interest,” I might well join Chief Judge Lumbard for affirmance. But, quite clearly, it is not. The modification began with the opinion of Mr. Justice Brennan, writing also for Mr. Justice Goldberg, in Jacobellis v. Ohio, 378 U.S. 184, 191-192, 84 S.Ct. 1676 (1964), and the transformation was completed in A Book Named “John Cleland’s Memoirs of a Woman of Pleasure” v. Massachusetts, 383 U.S. 413, 86 S.Ct. 975 (1966). There Mr. Justice Brennan, in an opinion joined by the Chief Justice and Mr. Justice Fortas, while professing adherence to Roth, emerged with a much more permissive standard. Under Memoirs a publication cannot be condemned simply because “the dominant theme of the material taken as a whole appeals to a prurient interest in sex” and “the material is patently offensive because it affronts contemporary community standards relating to the description or representation of sexual matters.” Although these criteria are met, “a book cannot be proscribed unless it is found to be utterly without redeeming social value. This is so even though the book is found to possess the requisite prurient appeal and to be patently offensive. Each of the three federal constitutional criteria is to be applied independently: the social value of the book can neither be weighed against nor canceled by its prurient appeal or patent offensiveness.” 383 U.S. at 418-420, 86 S.Ct. at 978. The deliberate character of this change was highlighted in the dissents of Mr. Justice *201Clark, 383 U.S. at 451, 86 S.Ct. 975, and Mr. Justice White, 383 U.S. at 460-462, 86 S.Ct. 975. Judge Hays’ opinion sufficiently demonstrates the existence of the required modicum of social value here.
It is true that in Memoirs Mr. Justice Brennan wrote only for three Justices. But it is plain that three other members of that bench would have opted for an even more permissive standard and a fourth would have done so for federal action. Justices Black and Douglas have consistently considered all obscene matter to be “constitutionally protected, except where it can be shown to be so bri-gaded with illegal action that it constitutes a clear and present danger to significant social interests,” Magrath, supra, 1966 Sup. Court Rev. at 56. Mr. Justice Stewart believes that the First Amendment permits the outlawing only of hard-core pornography, Jacobellis v. Ohio, supra, 378 U.S. at 197, 84 S.Ct. 1676 (concurring), and Ginzburg v. United States, 383 U.S. 463, 499-500, 86 S.Ct. 942 (1966) (dissenting). Mr. Justice Harlan initiated the hard-core pornography limitation with respect to federal action although he would allow greater leeway to the states, Roth v. United States, supra, 354 U.S. at 496, 77 S.Ct. 1304 (concurring and dissenting), and he continues to hold this view, Ginz-burg v. United States, supra, 383 U.S. at 493, 86 S.Ct. 942 (dissenting).
While I do not challenge Chief Judge Lumbard’s views about the offensive character of the extensive displays of nudity and sexual activity in “I Am Curious-Yellow,”2 the latter falls short of Mr. Justice Clark’s description of those which apparently comprise almost all of “Memoirs of a Woman of Pleasure,” 383 U.S. at 445-446, 86 S.Ct. at 989. Not truly disputing that, the Government makes two arguments for a different' result here. The first is that a stricter standard should apply to motion pictures and plays than to books. Although, for reasons indicated in the opinions of both of my brothers, there might be merit to this as an original question, I find nothing in the Supreme Court’s opinions that would justify a lower court in embarking on such a doctrinal innovation, which might import further confusion into a subject already sufficiently confounded. Jacobellis related to a film and neither the majority nor the dissenting opinions suggested that any stricter standard would apply. The 5-to-4 per curiam affirmance in Landau v. Fording, 388 U.S. 456, 87 S.Ct. 2109, 18 L.Ed.2d 1317 (1967), affords too frail a foundation to support a construction of this sort.3 The other is that there is no sufficient nexus in this film between the scenes of nudity and sexual activity and the problems of the girl — one could hardly call her the heroine — -in trying to work out her relationship with life. Although Memoirs did not in terms require such a nexus, I would agree that the presence of “redeeming social value” should not save the day if the sexual episodes were simply lugged in and bore no relationship whatever to the theme; a truly pornographic film would not be rescued by inclusion of a few verses from the Psalms. While this ease may come somewhat close to the line, I cannnot conscientious- ' ly say that a connection between the serious purpose and the sexual episodes and displays of nudity is wholly wanting.
The only point requiring further discussion is Chief Judge Lumbard’s elevation of the role of the jury. This has its attractiveness, if only in relieving busy appellate courts from having to spend so much time on cases like this. See O’Meara & Shaffer, Obscenity in the Supreme Court: A Note on Jacobel-lis v. Ohio, 40 Notre Dame Lawyer 1 *202(1964). But I find little support for his thesis in the many opinions of members of the Supreme Court during the last decade. Even Chief Justice Warren’s more moderate statement in dissent in Jacobellis v. Ohio, supra, 378 U.S. at 202-203, 84 S.Ct. at 1686, that he would subject the judgments of lower courts “to a consideration only of whether there is sufficient evidence in the record upon which a finding of obscenity could be made,” was concurred in solely by Mr. Justice Clark. Squarely to the contrary are Mr. Justice Harlan’s observations in dissent in Roth v. United States, supra, 354 U.S. at 497-498, 77 S.Ct. 1304, and in speaking for himself and Mr. Justice Stewart in Manual Enterprises, Inc. v. Day, 370 U.S. 478, 488, 82 S.Ct. 1432, 8 L.Ed.2d 639 (1962), and Mr. Justice Brennan’s expressions for himself and Mr. Justice Goldberg, joined in this respect by Mr. Justice Harlan, in Jacobellis v. Ohio, supra, 378 U.S. at 189-190, 203, 84 S.Ct. 1676. Placing the decisional task upon judges is a natural consequence of the emphasis on “a national standard ■of decency,” Manual Enterprises v. Day, supra, 370 U.S. at 488, 82 S.Ct. 1432 (Harlan, J.), and Jacobellis v. Ohio, supra, 378 U.S. at 194-195, 84 S.Ct. 1676 (Brennan, J.), a principle peculiarly applicable to a federal statute governing the exclusion of a film from the entire United States.4 Likewise the jury has no special competence on the issue of “redeeming social value.” Finally, the Director of the Imports Compliance Division of the Bureau of Customs here conceded that the film had social value; the contrary verdict cannot be supported, for reasons outlined in Judge Hays’ opinion; and the issue of a sufficient nexus is peculiarly unsusceptible for jury determination and never was submitted to it.
When all this has been said, I am no happier than Chief Judge Lumbard about allowing Grove Press to bring this film into the United States. But our individual happiness or unhappiness is unimportant, and that result is dictated by Supreme Court decisions. If we could depart from the plurality opinions in favor of the hard-core pornography test advocated by Mr. Justice Stewart and, for federal action, by Mr. Justice Harlan —which, we are told, would at least have the merit of manageability, see Magrath, supra, 1966 Sup. Court Rev. at 69-77 — reversal would be still more clearly dictated. What we ought to make plain, however, and not at all in a “tongue-in-cheek” fashion, is that our ruling is limited in two respects: The importer has represented that it intends to require exhibitors to exclude minors from the audience; it must realize that if this representation should be violated, the film and its distributors and exhibitors will be subject to attack under the principal of Ginsberg v. New York, 390 U.S. 629, 88 S.Ct. 1274, 20 L.Ed.2d 195 (1968). The importer, distributors and exhibitors should also realize that if they advertise the film in a manner calculated to capitalize on its extensive portrayals of nudity and sexual activity rather than its supposed serious message, Ginzburg v. United States, 383 U.S. 463, 86 S.Ct. 942, 16 L.Ed.2d 31 (1966), will be applicable.
With these reservations and with no little distaste, I concur for reversal.

. The author notes that these three decisions, Memoirs v. Massachusetts, 383 U.S. 413, 86 S.Ct. 975 (1966); Ginzburg v. United States, 383 U.S. 463, 86 S.Ct. 942 (1966); and Mishkin v. New York, 383 U.S. 502, 86 S.Ct. 958, 16 L.Ed.2d 56 (1966), gave rise to fourteen opinions, which spread over more than a hundred pages of the United States Reports. Id. at 7-8.


. Some but by no means all of the latter would fit Mr. Justice Goldberg’s description of “fragmentary and fleeting.” Ja-cobellis v. Ohio, supra, 378 U.S. at 197-198, 84 S.Ct. 1676.


. At the argument appellant’s counsel pointed to a number of factors present in Landau but not here that could have provided the basis for that decision.


. Mr. Justice Brennan’s dissent in Kings-ley Books, Inc. v. Brown, 354 U.S. 436, 447, 77 S.Ct. 1325, 1 L.Ed.2d 1469 (1957), quoted in the dissent here, antedated development of the “national standard” concept. While the jury is well adapted to reflect “the voice of the country-side,” see 2 Pollock & Maitland, History of English Law 624 (2d ed. 1952), it would have even more difficulty than judges in determining what would be offensive nationally. See O’Meara &i Shaffer, supra, at 8.